                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

    Case No.      CV 19-5936-CBM (KK)                                  Date: August 2, 2019
    Title: Marcus R. Ellington, Sr. v. Warden



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


                  DEB TAYLOR                                             Not Reported
                  Deputy Clerk                                          Court Reporter


       Attorney(s) Present for Petitioner(s):               Attorney(s) Present for Respondent(s):
                  None Present                                           None Present

Proceedings:         Order to Show Cause Why this Action Should Not Be Summarily Dismissed
                     for Failure to State a Cognizable Habeas Claim


                                                 I.
                                           INTRODUCTION

         On June 27, 2019, Petitioner Marcus R. Ellington (“Ellington”), an inmate at California State
Prison – Los Angeles County in Lancaster, California, constructively filed1 a pro se Petition for Writ
of Habeas Corpus (“Petition”) pursuant to 28 U.S.C. § 2254. See Dkt. 1, Pet. While the relief being
sought is unclear, Ellington argues he was denied due process and his right to present a defense at
his preliminary hearing when the trial court denied his request “to use the transcripts from [a
previous preliminary hearing in a different case] of the same subject matter and parties to impeach
the prosecution[’]s witness.” Id. at 4-5. Ellington raises the following two claims: (1) the California
Court of Appeal and the California Supreme Court denied him due process when his state habeas
petition regarding his preliminary hearing was denied “due to it not being accompanied by the
record of the lower court”; and (2) he was denied due process because the “lower courts” failed to
meaningfully consider his state habeas petition regarding his preliminary hearing. Id. at 5-7. As
discussed below, the Court orders Ellington to show cause why his Petition should not be
summarily dismissed for failure to state a cognizable habeas claim.

///
1
        Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading to mail
to court, the court deems the pleading constructively “filed” on the date it is signed. Roberts v.
Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation omitted).

    Page 1 of 4                        CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk __
                                              II.
                                         BACKGROUND

        On October 4, 2017, after a jury trial in Los Angeles County Superior Court, Ellington was
convicted of “criminal threat, weapon possession and sexual battery.” Dkt. 1 at 2. On April 20,
2018, Ellington was sentenced to “25 to life for criminal threat; 25 to life for weapon possession;
[and] time served for sexual battery; & five year enhancement.” Id.

        On May 10, 2018, Ellington, through counsel, appealed his conviction and sentence in a
direct appeal to the California Court of Appeal. Cal. Courts, Appellate Courts Case Info., Docket,
https://appellatecases.courtinfo.ca.gov/search/case/dockets.cfm?dist=2&doc_id=2251219&doc_n
o=B289935&request_token=NiIwLSIkTkw3WzBJSCMtWExJUEA6USxTKyBOIzlSICAgCg%3D
%3D (last updated 8/1/2019 at 11:32 AM). Oral argument is currently set for August 7, 2019. Id.

        On September 12, 2018, Ellington, proceeding pro se, filed a state habeas corpus petition in
the California Supreme Court. Cal. Courts, Appellate Courts Case Info., Docket, https://appellate
cases.courtinfo.ca.gov/search/case/dockets.cfm?dist=0&doc_id=2263013&doc_no=S251271&req
uest_token=NiIwLSIkTkw3WzBJSCM9SE5IUEA0UDxTJiJOTz1TICAgCg%3D%3D (last
updated 8/1/2019 at 1:32 PM). On February 20, 2019, the California Supreme Court summarily
denied the petition. Id.

        On March 8, 2019, Ellington, through counsel, filed a state habeas corpus petition in the
California Court of Appeal, which is currently pending. Cal. Courts, Appellate Courts Case Info.,
Docket, https://appellatecases.courtinfo.ca.gov/search/case/dockets.cfm?dist=2&doc_id=
2280635&doc_no=B296112&request_token=NiIwLSIkTkw3WzBJSCM9UEpIQDg6USxTKiM%2
BQztTUCAgCg%3D%3D (last updated 8/1/2019 at 12:32 PM).

        On March 28, 2019, Ellington, proceeding pro se, filed a state habeas corpus petition in the
California Court of Appeal. Cal. Courts, Appellate Courts Case Info., Docket, https://appellate
cases.courtinfo.ca.gov/search/case/dockets.cfm?dist=2&doc_id=2282416&doc_no=B296569&req
uest_token=NiIwLSIkTkw3WzBJSCM9UE5IMEQ6USxTKiM%2BUzxRICAgCg%3D%3D (last
updated 8/1/2019 at 12:32 PM). On April 12, 2019, the Court of Appeal denied the petition. Id.

        On June 19, 2019, Ellington, proceeding pro se, filed a state habeas corpus petition in the
California Court of Appeal. Cal. Courts, Appellate Courts Case Info., Docket, https://appellate
cases.courtinfo.ca.gov/search/case/dockets.cfm?dist=2&doc_id=2289573&doc_no=B298443&req
uest_token=NiIwLSIkTkw3WzBJSCM9SElIUEg6USxTKiBeVz5TQCAgCg%3D%3D (last
updated 8/1/2019 at 1:32 PM). On July 12, 2019, the Court of Appeal denied the petition. Id.

        On June 24, 2019, Ellington, proceeding pro se, filed a state habeas corpus petition in the
California Court of Appeal. Cal. Courts, Appellate Courts Case Info., Docket, https://appellate
cases.courtinfo.ca.gov/search/case/dockets.cfm?dist=2&doc_id=2290023&doc_no=B298610&req
uest_token=NiIwLSIkTkw3WzBJSCM9SEhIQDw6USxTKiBeXztTMCAgCg%3D%3D (last
updated 8/1/2019 at 1:32 PM). On July 12, 2019, the Court of Appeal denied the petition. Id.

        On June 27, 2019, Ellington constructively filed the instant Petition. Dkt. 1.

///
 Page 2 of 4                        CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
                                               III.
                                           DISCUSSION

A.      Applicable Law

         A district court “shall entertain an application for a writ of habeas corpus in behalf of a
person in custody pursuant to the judgment of a State court only on the ground that he is in custody
in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); see
also Estelle v. McGuire, 502 U.S. 62, 67-68, 112 S. Ct. 475, 116 L. Ed. 2d 385 (1991).

        Although many states employ preliminary hearings to evaluate probable cause, it is “well
settled” “that there is no fundamental right to a preliminary hearing.” Howard v. Cupp, 747 F.2d
510, 510 (9th Cir. 1984) (citation omitted), cert. denied, 471 U.S. 1021, 105 S. Ct. 2030, 85 L. Ed. 2d
312 (1985). Even the complete deprivation of a preliminary hearing would not require the vacating
of a subsequent conviction. See Gerstein v. Pugh, 420 U.S. 103, 118-25, 95 S. Ct. 854, 43 L. Ed. 2d
54 (1975) (no constitutional right to a preliminary hearing); United States v. Studley, 783 F.2d 934,
937 (9th Cir. 1986) (“[A] prior judicial determination of probable cause is not a prerequisite to
prosecuti[o]n by information.”). Accordingly, “a petitioner in custody as a result of a conviction
cannot obtain federal habeas relief based on alleged errors occurring at a preliminary hearing.”
Vargas v. Yarborough, No. CV 04-1949-GHK (JEM), 2010 WL 5559766, at *27 (C.D. Cal. Nov. 8,
2010), report and recommendation adopted, 2010 WL 5300938 (C.D. Cal. Dec. 15, 2010).

B.      Analysis

         Here, Ellington fails to raise a cognizable habeas claim because he does not allege he is in
custody in violation of the Constitution or laws or treaties of the United States. Rather, Ellington
challenges the state courts’ failure to properly consider his claim that he was denied due process at
his preliminary hearing when he was not permitted to cross-examine the prosecution’s witness.
However, the inability to cross-examine a witness at a preliminary hearing fails to state a cognizable
claim on federal habeas review. See Johnson v. Brazelton, No. EDCV 12-2123 SJO (JC), 2015 WL
3405426, at *6 (C.D. Cal. May 21, 2015)(A challenge “to the veracity of testimony presented at the
preliminary hearing . . . is not cognizable on federal habeas review”); Colbert v. Yates, No.
EDCV06-652-JSL (PJW), 2008 WL 942842, at *5 (C.D. Cal. Apr. 4, 2008) (claimed inability to
cross-examine a witness at the preliminary hearing fails to state a claim cognizable on federal habeas
review). This action, therefore, appears subject to summary dismissal for failure to raise a cognizable
habeas claim.

                                                 IV.
                                               ORDER

        Thus, the Court ORDERS Petitioner to respond within twenty-one (21) days of the date
of this Order by electing one of the following options:

     1. File a written response explaining why Petitioner’s claims are cognizable on habeas review.
        If Petitioner contends his claims are cognizable on habeas review, Petitioner must explain
        and attach any supporting documents. In addition, the Court warns Petitioner that habeas
        petitioners generally may file only one habeas petition challenging their conviction or
        sentence. See 28 U.S.C. § 2244(b)(1); Burton v. Stewart, 549 U.S. 147, 152-53, 127 S. Ct.
 Page 3 of 4                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
           793, 166 L. Ed. 2d 628 (2007); Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001)
           (“When the AEDPA is in play, the district court may not, in the absence of proper
           authorization from the court of appeals, consider a second or successive habeas application.”
           (citation omitted)); 28 U.S.C. § 2244(b)(2). It appears, however, Petitioner may have
           additional unexhausted claims currently pending before the California Court of Appeal.
           Therefore, in Petitioner’s response, he shall clearly state whether he intends to raise any
           additional claims challenging his conviction in the instant Petition. 2

       2. Alternatively, Petitioner may voluntarily dismiss this action without prejudice. Petitioner
          may request a voluntary dismissal of this action pursuant to Federal Rule of Civil Procedure
          41(a). The Clerk of Court has attached A Notice of Dismissal form. The Court warns
          Petitioner that any dismissed claims may be later subject to the statute of limitations, because
          “[a] 1-year period of limitation shall apply to an application for a writ of habeas corpus by a
          person in custody pursuant to the judgment of a State court.” 28 U.S.C. § 2244(d)(1).

         If Petitioner fails to respond within twenty-one (21) days of the date of this Order, the
Court will dismiss this action with prejudice for failure to state a cognizable habeas claim and/or
failure to prosecute and obey court orders. See Fed. R. Civ. P. 41(b).

           IT IS SO ORDERED.




2
        Petitioner is cautioned the inclusion of both exhausted and unexhausted claims in a habeas
petition renders it mixed and subject to dismissal without prejudice. See Rose v. Lundy, 455 U.S.
509, 522, 102 S. Ct. 1198, 71 L. Ed. 2d 379 (1982). Therefore, if Petitioner seeks to raise any
additional unexhausted claims in the instant Petition he may also seek a stay under Rhines v. Weber,
544 U.S. 269, 125 S. Ct. 1528, 161 L. Ed. 2d 440 (2005) (“Rhines stay”) or Kelly v. Small, 315 F.3d
1063, 1070-71 (9th Cir. 2003) (“Kelly stay”). However, if he requests a stay and the Court denies the
request, the Court will dismiss the Petition for failure to exhaust state remedies.

    Page 4 of 4                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
